Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-14, 16-18, 22-24 and 27-29 (dated 01/17/2020) are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	Group I: Claims 1, 5-14, 16-17 and 28-29, drawn to a two-vector system comprising: a first vector comprising:
	a first sequence encoding a first component of a DNA sequence modifying complex;
	a second sequence encoding a second component of the DNA sequence
modifying complex;
	a first promoter operably linked to the first sequence encoding the first component of the DNA sequence modifying complex,
	a second promoter operably linked to the second sequence encoding the
second component of the DNA sequence modifying complex,
	wherein the DNA modifying enzyme complex modifies an endogenous copy of an essential gene;
	a second vector comprising:
	a rescue transgene sequence; 
	a rescue transgene promoter operably linked to the rescue transgene sequence; and optionally, one or more cargo sequences…; classified in CPC: C12N2800/40, C12N2800/50… .
	Group II: Claims 2-3, drawn to a two-vector system comprising:
	a first vector comprising: a first sequence encoding a first component of a DNA sequence modifying complex, 
	a first promoter operably linked to the first sequence encoding the first component of the DNA sequence modifying complex
	a rescue transgene sequence;
	a rescue transgene promoter operably linked to the rescue transgene
sequence; and	optionally, one or more cargo sequences;
	a second vector comprising:
	a second sequence encoding a second component of the DNA sequence
modifying complex;
	a second promoter operably linked to the second component of the DNA
sequence modifying complex,
	wherein the DNA modifying enzyme complex modifies an endogenous
copy of an essential gene…; classified in CPC: C12N2800/40, C12N2800/50… .
	Group III: Claim 4, drawn to a two-vector system comprising:
	a first vector comprising:
	a DNA sequence modifying enzyme;
	a first promoter operably linked to the DNA sequence modifying enzyme,
wherein the DNA modifying enzyme complex modifies an endogenous copy of an essential gene; 
	a second vector comprising:
	a rescue transgene sequence;

	a rescue transgene promoter operably linked to the rescue transgene sequence; and optionally, one or more cargo sequences; classified in CPC: C12N2800/40, C12N2800/50… .
	Group IV: Claims 18 and 22-24, drawn to a method of reversibly modifying a population, the method comprising:
	obtaining a wild type organism,
	positioning 4 two-vector system in the wild type organism
	generating an altered organism by inducing one or more sequence modifications in an essential gene by a DNA sequence modifying complex in the two-vector system that result in a defect in survival, growth control, fertility, or differentiation in one or more cells in the organism, and rescuing the defect in survival, growth control, fertility, or
differentiation by a rescue transgene in the two-vector system,
	introducing the altered organism in an environment wherein an increase in a frequency of the altered organism is desired relative to a frequency of the wild type organism in a population;
	replacing the wild type organism with the altered organism in the population in the environment,
	thereby obtaining a modified population
	reintroducing the wild type organism in an environment wherein an increase in a frequency of the wild type organism is desired relative to a frequency of the altered organism in the modified population;

	replacing the altered organism with the wild type organism in the modified population in the environment, thereby reversibly modifying the population…; classified in CPC: A01K67/0339, A01K221715.
	Group V: Claim 27, drawn to a wo-vector system comprising: :
	a first vector comprising:
	a first sequence encoding a first component of a DNA sequence modifying complex,
	a first promoter operably linked to the first sequence encoding the first component of the DNA sequence modifying complex
	a rescue transgene sequence;
	a promoter operably linked to the rescue transgene that requires binding by the DNA sequence modifying complex for transcription of the rescue transgene; and
	optionally, one or more cargo sequences;
	a second vector comprising:
	a second sequence encoding a second component of the DNA sequence
modifying complex;
	a second promoter operably linked to the second component of the DNA
sequence modifying complex, 
	wherein the DNA modifying enzyme complex modifies an endogenous
copy of an essential gene; classified in CPC: C12N2800/40, C12N2800/50… .
 

    The inventions are distinct, each from the other because of the following reasons:
Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). Also, product and process inventions are distinct if any of the following can be shown: (1) that the process as claimed can be used to make another and materially different product, (2) that the product claimed can be used in a materially different process of using that product, or (3) that the product claimed can be made by another and materially different process (MPEP § 806.05(h)). These inventions are different or distinct for the following reasons.
The inventions are distinct, each from the other because of the following reasons: 
The vector molecules of Groups’ I-III and V are distinct inventions because they are physically and functionally distinct chemical entities, each Group I-III and V comprise a chemically unrelated structures due to gene order and vector construct and are capable of separate manufacture, use and effect and are subject to separate manufacture and sale. The groups have acquired a separate status in the art and separate fields of search.
	Invention of Groups’ I-III and V and method of Group IV are unrelated to each other. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). In the instant case the vectors of Groups’ I-III and V is neither used nor made in the method of Group IV. They are subject to separate manufacture and sale. The groups have acquired separate status in the art and separate fields of search.
Hence, the above inventions have acquired separate status in the art and separate fields of search.
Species Election
This application contains claims directed to the following patentably distinct species of the claimed invention in Group I: 
In Group I
	Claim 14: The species are as follows: wherein the chromosome is an autosome, X chromosome, Y chromosome, Z chromosome, W chromosome, a prokaryotic genome, or supernumerary chromosome; please elect one chromosome;
	Claim 17: The species are as follows: … wherein the first, second and rescue transgene promoters are selected from the group consisting of a germline promoter, a male specific germline promoter,… prokaryotic promoter; please elect one promoter for the first transgene and one promoter of the second transgene;
 	Claim 29: The species are as follows: wherein the two components of the DNA sequence modifying complex, or a single component DNA sequence modifying enzyme, is a nuclease, a base editor, or a Search and Replace Prime editor; please elect one or a specific combination for two component DNA sequence modifying complex;
The species of claims 14, 17 and 29 comprise different chromosomes (claim 14), promoters (claim 17) and different modifying enzymes (claim 29) with different functions and different structures and are patentably distinct, searching for all the species would impose a serious search burden. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution, i.e., from claims 14, 17 and 29 on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable; claims 1, 5-13, 16 and 28 are generic. 
 There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

 The groups have acquired separate status in the art and separate fields of search.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Should applicant traverse on the ground that the sequences are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the sequences to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Rejoinder of restricted inventions
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitation of the allowable product claim will be rejoined in accordance with the provisions of M.P.E.P. 821.04. Process claims that depend from or otherwise include all the limitation of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after allowance are governed by 37 C.F.R. 1.312.
	In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. 103(b), 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that process claims should be amended during prosecution either to maintain dependency on the product claims or otherwise include the limitation of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652